Table of Contents

EXHIBIT 10.1

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

LENOX GROUP INC.,

 

LENOX, INCORPORATED

 

and

 

LIFETIME BRANDS, INC.

 

 

DATED: July 19, 2007






--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I: SALE OF ASSETS

2

 

1.1       Purchase and Sale of Assets

2

 

1.2       Excluded Assets

3

 

1.3       Retained Liabilities

3

ARTICLE II: PURCHASE PRICE

3

 

2.1       Purchase Price

3

 

2.2       Payment of Purchase Price

3

 

2.3       Escrow

3

 

2.4       Purchase Price Adjustment

4

 

2.5       Allocation of Purchase Price

5

 

2.6       Transfer Taxes

5

ARTICLE III: CLOSING

5

 

3.1       Time and Place

5

 

3.2       Simultaneous Actions

5

 

3.3       Deliveries by Seller

6

 

3.4       Deliveries by Buyer

7

ARTICLE IV: REPRESENTATIONS AND WARRANTIES CONCERNING SELLER AND THE BUSINESS

8

 

4.1       Organization

8

 

4.2       Authority

9

 

4.3       Title to Assets

9

 

4.4       Litigation

9

 

4.5       Environmental Matters

9

 

4.6       Absence of Certain Changes and Events

11

 

4.7       Proprietary Rights

12

 

4.8       Contracts

12

 

4.9       Certain Transactions

12

 

4.10      Compliance with Law

13

 

4.11      Vendors and Customers

13

 

4.12      Solvency

13

 

4.13      Certain Payments

13

 

4.14      Product Warranties

13

 

4.15      No Defective or Unsafe Products

14

 

4.16      Disclosure

14

 

4.17      Financial Information

14

 

4.18      Brokers

14

 

4.19      Disclaimer of Other Representations and Warranties

14

 

4.20      Survival

14

 


--------------------------------------------------------------------------------


ARTICLE V: REPRESENTATIONS AND WARRANTIES CONCERNING PARENT

15

 

5.1       Organization

15

 

5.2       Ownership of Seller

15

 

5.3       Authority

15

 

5.4       Brokers

15

 

5.5       Survival

15

ARTICLE VI: REPRESENTATIONS AND WARRANTIES OF BUYER

15

 

6.1       Organization, Standing and Power

15

 

6.2       Authority

16

 

6.3       Brokers

16

 

6.4       Financial Capability

16

 

6.5       Survival

16

ARTICLE VII: COVENANTS OF SELLER

16

 

7.1       Environmental Matters

16

 

7.2       Collections and Remittances; Purchase Orders; Adjustments to
Pre-Closing Sales

17

 

7.3       Further Assurances

18

ARTICLE VIII: COVENANTS OF BUYER

18

 

8.1       Access to Records

18

 

8.2       Solicitation of Employees

18

 

8.3       Further Assurances

18

ARTICLE IX: CONDITIONS TO OBLIGATIONS OF THE PARTIES

18

ARTICLE X: TERMINATION

18

ARTICLE XI: INDEMNIFICATION

18

 

11.1      Indemnification by Seller

18

 

11.2      Indemnification by Buyer

19

 

11.3      Claims for Indemnification

20

 

11.4      Third Party Claims

21

 

11.5      Limitations on Indemnification

21

 

11.6      Remedies Exclusive

22

ARTICLE XII: MISCELLANEOUS

22

 

12.1      Expenses

22

 

12.2      Binding Effect

22

 

12.3      Entire Agreement; Amendments

22

 

12.4      Headings

22

 

12.5      Notices

23

 

12.6      Publicity

23

 

12.7      Counterparts

23

 

2


--------------------------------------------------------------------------------


 

12.8      Governing Law; Jurisdiction; Enforcement

24

 

12.9      Waivers

24

 

12.10     Defined Terms

24

 

12.11     Attorneys’ Fees

24

 

12.12     Obligations of Parent

24

 

EXHIBITS

Exhibit A – Definitions

Exhibit 2.3 – Form of Escrow Agreement

Exhibit 3.3(b)(i) – Form of Bill of Sale

Exhibit 3.3(b)(ii) – Form of IP Assignment Agreement

Exhibit 3.3(b)(iii) – Form of Whiting/Durgin License

Exhibit 3.3(b)(iv) – Form of License Agreement (Gorham)

Exhibit 3.3(b)(v) – Form of License Agreement (Kirk Stieff)

Exhibit 3.3(b)(vi) – Form of Transition Services Agreement

Exhibit 3.3(b)(viii) – Form of License-Back Agreement

Exhibit 3.3(b)(ix) – Form of UPC Code Agreement

 

SCHEDULES

Schedule 1.1(i)

Schedule 1.1(ii)

Schedule 1.1(iii)(a)

Schedule 1.1(iii)(b)

Schedule 1.1(v)

Schedule 1.1(vi)

Schedule 1.1(vii)

Schedule 1.2

Schedule 4.3

Schedule 4.5

Schedule 4.7

Schedule 4.8

Schedule 4.11

Schedule 4.14



3


--------------------------------------------------------------------------------

Table of Contents

 

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of July 19, 2007,
by and among Lenox Group, Inc., a Delaware corporation (“Parent”), Lenox,
Incorporated, a New Jersey corporation (“Seller”), and Lifetime Brands, Inc., a
Delaware corporation (“Buyer”).

WHEREAS, Seller owns and operates a business engaged in, among other things, the
manufacturing and sale of sterling silver products consisting of sterling silver
flatware and sterling silver giftware which is conducted under the Gorham and
Kirk Stieff brand names and, on a limited made-to-order basis only, under the
Whiting and Durgin trademarks (the “Business”). For the avoidance of doubt, the
Business does not include any silver plated products of any kind, including but
not limited to, silver plated flatware and silver plated giftware.

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, certain assets of the Business as set forth in this Agreement, including
(i) sterling silver finished goods inventory and work in process inventory, (ii)
raw materials and samples used in the sale or manufacture of sterling silver
products, (iii) pattern names, designs and copyrights of sterling silver
products, (iv) books and records exclusively relating to the Business, and (v)
certain fixed assets utilized at Seller’s factory in Pomona, New Jersey (the
“Facility”) for production of sterling products.

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into three license agreements whereby Seller will grant Buyer an
exclusive license to use each of the Gorham and Kirk Stieff brand names and
whatever rights, if any, that may be owned by Seller in the Whiting and Durgin
trademarks in connection with the manufacture, sale, distribution and marketing
of sterling silver products by Buyer, for a term of 199 years and in exchange
for certain royalty payments.

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into a separate license agreement whereby Buyer will grant Seller a
royalty free, non-exclusive license to use certain trademarks and intellectual
property rights being purchased by Buyer under this Agreement, so that Seller
may continue to market and sell certain of Seller’s existing, non-sterling
silver products that utilize such trademarks and intellectual property rights.

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into a transition services agreement (the “Transition Services
Agreement”) whereby Seller will agree to continue to distribute sterling silver
products from the Facility and to provide certain transition services to Buyer
including accounting and order entry and processing services during the term of
the Transition Services Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties agree as follows:


--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I: SALE OF ASSETS

1.1       Purchase and Sale of Assets. Upon the terms and subject to the
conditions set forth in this Agreement, on the Closing Date (as defined below),
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
following assets (collectively, the “Purchased Assets”), free and clear of all
liens, claims and encumbrances:

 

(i)

All of the sterling silver finished goods inventory and work in process
inventory related to the Business including that listed on Schedule 1.1(i) (but
excluding the sterling silver inventory located in Seller’s company-operated
stores and Seller’s direct-to-consumer business including that listed on
Schedule 1.2); and

 

(ii)

All raw materials and samples used in the sale or manufacturing of the sterling
silver products related to the Business including that listed on Schedule
1.1(ii); and

 

(iii)

All of Seller’s right, title and interest in and to: the trademarks (excluding
the Gorham, Kirk Stieff, Whiting and Durgin brand names, domain names and
trademarks to be licensed to Buyer) and copyrights for the sterling silver
products listed on Schedule 1.1(iii)(a), subject to the License-Back relating to
the existing products of Seller listed on Schedule 1.1(iii)(b); the design
patents listed on Schedule 1.1(iii)(a) to the extent Seller has rights therein
(as to which Seller makes no representation); the designs included in the list
of patterns, tools and dies included in Schedule 1.1(v) hereto, including
without limitation any and all copyrights therein, to the extent that Seller has
rights therein (as to which Seller makes no representation); and all other
intellectual property rights, if any, currently used by Seller which relate
exclusively to the operation of the Business, including the Universal Product
Codes referred to in the UPC Transfer Agreement, manufacturing processes and
procedures, manufacturing know-how, formulas, proprietary rights, proprietary
knowledge, computer software (to the extent transferable) that is currently in
service and used exclusively with respect to the pieces of equipment purchased
by Buyer listed on Schedule 1.1(v), trade secrets relating to or arising from
any proprietary process and all applications therefor, registrations thereof and
licenses and sublicenses or agreements in respect thereof, which Seller owns or
has transferable rights to use and, to the extent transferable, all filings,
registrations or issuances of any of the foregoing with or by any federal,
state, local or foreign regulatory, administrative or governmental office,
including, without limitation, those listed on Schedule 1.1(iii)(a) and the
goodwill appurtenant thereto (collectively, the “Proprietary Rights”); and

 

(iv)

All books, records and documents exclusively relating to the operation of the
Business in the five years preceding this Agreement (specifically excluding
those relating to the Excluded Assets), including catalogs, brochures and other
marketing materials, sales records, manufacturing records and manufacturing
grade cards; and

 

2


--------------------------------------------------------------------------------

Table of Contents

 

(v)

The fixed assets of Seller listed on Schedule 1.1(v); and

 

(vi)

To the extent transferable, Seller’s purchase order backlog (sales orders which
have not yet been shipped as of Closing) with respect to the Business, subject
to the terms and conditions of such purchase orders; and

 

(vii)

All of Seller’s current wholesale customer or client lists related to the
Business, and all files, documentation, records and related documentation to the
extent exclusively related to the Business, including, without limitation, those
listed on Schedule 1.1(vii) hereto.

1.2       Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, (a) any and all assets of Seller that are not referred to or listed
in Section 1.1, or on a Schedule thereto, including without limitation Seller’s
lease with respect to the Facility, and (b) the assets listed on Schedule 1.2
are excluded from the Purchased Assets and will be retained by Seller following
the Closing (such assets, the “Excluded Assets”).

1.3       Retained Liabilities. Notwithstanding anything to the contrary in this
Agreement, Buyer and Seller agree that (i) Buyer is not assuming any Liabilities
of Seller including any liabilities of Seller related to or arising out of
Seller’s ownership, use or operation of the Purchased Assets or conduct of the
Business prior to the Closing Date, including but not limited to, any employee
liabilities or obligations or any liability for chargebacks, returns, return
authorizations, allowances or promotional agreements regarding sales made prior
to Closing and (ii) any such Liabilities will be retained by Seller and remain
the sole responsibility of Seller following the Closing.

ARTICLE II: PURCHASE PRICE

2.1       Purchase Price. The aggregate purchase price (the “Purchase Price”) to
be paid by Buyer to Seller for the Purchased Assets shall be Eight Million Seven
Hundred Seventy-Five Thousand United States Dollars ($8,775,000), subject to
adjustment in accordance with Section 2.4 (as adjusted, the “Final Purchase
Price”).

2.2       Payment of Purchase Price. At the Closing, Buyer shall pay to Seller,
by wire transfer of immediately available funds to an account designated by
Seller not later than three (3) Business Days prior to the Closing, Eight
Million Five Hundred Twenty-Five Thousand United States Dollars ($8,525,000)
(the “Initial Payment”).

2.3       Escrow. At the Closing, Buyer and Seller shall execute and deliver an
escrow agreement substantially in the form of Exhibit 2.3 hereto (the “Escrow
Agreement”) with Wells Fargo Bank, National Association (the “Escrow Agent”),
and Buyer shall deposit, by wire transfer of immediately available funds to an
account designated by the Escrow Agent, Two Hundred Fifty Thousand United States
Dollars ($250,000) (the “Escrow Amount”), to be held by the Escrow Agent in an
escrow account, all in accordance with the terms of the Escrow Agreement.
Subject to the terms of the Escrow Agreement, any portion of the Escrow Amount
not paid (other than any portion subject to pending claims in accordance with
the Escrow Agreement) to Buyer pursuant to the terms of this Agreement shall be
released to Seller on the six-month anniversary of the Closing Date.

 

3


--------------------------------------------------------------------------------

Table of Contents

2.4

Purchase Price Adjustment.

(a)             Within ten (10) Business Days after the Closing Date, Seller
will prepare and deliver to Buyer its calculation (“Seller’s Inventory
Valuation”), of the amount (the “Inventory Value”) equal to (i) the number of
Sterling Ounces included in the Purchased Assets multiplied by 0.927 (to arrive
at the number of Silver Ounces) and (ii) further multiplied by the price per
Silver Ounce as recorded at closing of the London Fix Market on the last trading
day of such market prior to the Closing Date.

(b)             Within ten (10) Business Days after the Closing Date, Buyer
shall perform a physical inventory of the Purchased Assets. Seller shall have
the right to be present for such physical inventory. Buyer shall then, within
ten (10) Business Days after the Closing Date, prepare and deliver to Seller its
calculation (“Buyer’s Inventory Valuation”), of the Inventory Value.

(c)             On or prior to the fifteenth (15th) Business Day after Buyer’s
delivery of Buyer’s Inventory Valuation, Seller may give Buyer a written notice
stating Seller’s objections (an “Objection Notice”) to Buyer’s Inventory
Valuation. Any Objection Notice shall specify in reasonable detail the dollar
amount of any objection and the basis therefor. If Seller does not give Buyer an
Objection Notice within such 15 Business Day period, then Buyer’s Inventory
Valuation will be conclusive and binding upon the parties for purposes of
calculating the Final Purchase Price under this Agreement.

(d)             Following Buyer’s receipt of any Objection Notice, Buyer and
Seller shall attempt to negotiate in good faith to resolve such dispute. In the
event that Buyer and Seller fail to agree on any of Seller’s proposed
adjustments set forth in the Objection Notice within thirty (30) days after
Buyer receives the Objection Notice, Buyer and Seller agree that WithumSmith +
Brown (the “Independent Auditors”) shall, within the 30-day period immediately
following referral of the Objection Notice to the Independent Auditors, make the
final determination of the Inventory Value in accordance with the terms of this
Agreement. Buyer and Seller each shall provide the Independent Auditors with
their respective calculations of Seller’s Inventory Valuation and Buyer’s
Inventory Valuation subject to the Objection Notice. The Independent Auditors
shall make an independent determination of the Inventory Value that shall be
final and binding on Buyer and Seller and shall constitute the “Final Inventory
Value” for purposes of calculating the Final Purchase Price hereunder. The fees,
costs and expenses of the Independent Auditors shall be borne equally by Buyer,
on the one hand, and Seller, on the other hand.

(e)             Within ten (10) days following the determination of the Final
Inventory Value in accordance with Section 2.4, the parties or the Independent
Auditors (if applicable) shall calculate the Final Purchase Price as follows:
(i) if the Final Inventory Value exceeds the sum of Four Million Five Hundred
Ten Thousand One Hundred Twenty-Nine United States Dollars ($4,510,129) (the
“Target Inventory Value”), the Final Purchase Price shall equal the Purchase
Price plus the amount of such excess or (ii) if the Target Inventory Value
exceeds the Final Inventory Value, the Final Purchase Price shall equal the
Purchase Price reduced by the amount of such excess.

 

4


--------------------------------------------------------------------------------

Table of Contents

(f)              If the Final Purchase Price differs from the Purchase Price,
one of the following payments will be made:

 

(i)

if the Final Purchase Price is greater than the Purchase Price, Buyer shall
deliver to Seller, by wire transfer of immediately available funds to an account
designated by Seller, an amount in United States Dollars equal to such
difference; or

 

(ii)

if the Final Purchase Price is less than the Purchase Price, Seller shall
deliver to Buyer, by wire transfer of immediately available funds to an account
designated by Buyer, an amount in United States Dollars equal to such
difference.

For the avoidance of doubt, no amount due as a result of the determination of
the Final Purchase Price shall be deducted from or paid out of the funds
available, if any, in the Escrow Account.

2.5       Allocation of Purchase Price. Subsequent to the Closing, the parties
will use their commercially reasonable efforts to agree to an allocation of the
Purchase Price among the Purchased Assets, which allocation will be in
accordance with the Code and conclusive and binding for all purposes. Each party
will file all income and other tax returns in a manner consistent with such
allocation.

2.6       Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such taxes incurred in connection with the consummation
of the transactions contemplated by this Agreement (including any state transfer
tax and any similar tax imposed in any state or subdivision) (collectively, the
“Transfer Taxes”) shall be paid by Buyer. In addition, Buyer shall file all
necessary returns and other documentation with respect to the Transfer Taxes,
and, if required by applicable Law, Buyer and Seller will join in the execution
of any such returns and other documentation.

ARTICLE III: CLOSING

3.1       Time and Place. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on the date hereof, or on such other
date on which the parties mutually agree, at a place and time to be mutually
agreed upon by the parties. The date on which the Closing actually occurs is
herein referred to as the “Closing Date.” The Closing shall be effective as of
12:01 a.m. on the Closing Date.

3.2       Simultaneous Actions. All proceedings to be taken and all documents to
be executed and delivered by the parties at the Closing shall be deemed to have
been taken and executed simultaneously and no proceedings shall be deemed taken
nor any documents executed or delivered until all have been taken, executed and
delivered.

 

5


--------------------------------------------------------------------------------

Table of Contents

3.3       Deliveries by Seller. On or before the Closing Date, Seller will
deliver to Buyer the following:

(a)             Closing Certificates.

A certificate of an appropriate officer of Seller or Parent, dated as of the
Closing Date, certifying that:

 

(i)

the representations and warranties of Seller and Parent contained in this
Agreement are true and accurate in all material respects on and as of the
Closing Date with the same force and effect as if made on the Closing Date; and

 

(ii)

Seller has performed and complied in all material respects with all covenants,
obligations and agreements to be performed or complied with by it on or before
the Closing Date pursuant to this Agreement.

A certificate of the Secretary of Seller or Parent, dated as of the Closing
Date, certifying:

 

(i)

to the text of the resolutions adopted by the Board of Directors of Seller
authorizing the execution, delivery and performance of this Agreement; and

 

(ii)

to the incumbency and signatures of the officers of Seller and Parent executing
this Agreement and the other agreements and documents delivered by Seller and/or
Parent in connection with the Closing.

(b)             Instruments of Transfer and Agreements. Signed originals of the
following documents:

 

(i)

a bill of sale for the Purchased Assets (other than those covered by the IP
Assignment) in the form of Exhibit 3.3(b)(i) (the “Bill of Sale”); and

 

(ii)

an assignment and assumption of the trademarks and copyrights for the sterling
silver products listed on Schedule 1.1(iii)(a) and for the other Proprietary
Rights, in the form of Exhibit 3.3(b)(ii) (the “IP Assignment”); and

 

(iii)

the license agreement relating to Seller’s rights, if any, in and to the Whiting
and Durgin trademarks for sterling silver flatware, in the form of Exhibit
3.3(b)(iii) (the “Whiting/Durgin License”); and

 

(iv)

the license agreement relating to the Gorham brand name in the form of Exhibit
3.3(c)(iv) (the “Gorham License”); and

 

(v)

the license agreement relating to the Kirk Stieff brand name in the form of
Exhibit 3.3(b)(v) (the “Kirk Stieff License” and, collectively with the
Whiting/Durgin License and the Gorham License, the “Licenses”); and

 

6


--------------------------------------------------------------------------------

Table of Contents

 

(vi)

the Transition Services Agreement in the form of Exhibit 3.3(b)(vi); and

 

(vii)

the Escrow Agreement; and.

 

(viii)

the License-Back agreement in the form of Exhibit 3.3(b)(viii) (the
“License-Back Agreement”); and

 

(ix)

the agreement for transfer of Universal Product Codes in the form of Exhibit
3.3(b)(ix) (the “UPC Transfer Agreement”)

(c)             Consents. Signed originals of any approvals, consents or waivers
required to be obtained by Seller or Parent in order to effectuate the
transactions contemplated hereby, reasonably satisfactory in form and substance
to Buyer. Seller will not be required to pay any material amount to obtain any
such consent, unless such payment is required by the terms of the applicable
agreement.

(d)             Release of Encumbrances. A letter from Seller’s lender releasing
all liens and security interests with respect to the Purchased Assets and
authorizing Buyer to file UCC-3 termination statements with respect to such
liens and security interests.

(e)             Good Standing Certificate. A certificate dated within 30 days
before the Closing Date certifying that Seller is in good standing under the
laws of the State of New Jersey.

3.4       Deliveries by Buyer. On or before the Closing Date, Buyer will deliver
to Seller the following:

(a)             Payment. The Initial Payment in the manner set forth in Section
2.2.

(b)             Closing Certificates.

A certificate of an appropriate officer of Buyer, dated as of the Closing Date,
certifying that:

 

(i)

the representations and warranties of Buyer contained in this Agreement are true
and accurate in all material respects on and as of the Closing Date with the
same force and effect as if made on the Closing Date; and

 

(ii)

Buyer has performed and complied in all material respects with all covenants,
obligations and agreements to be performed or complied with by it on or before
the Closing Date pursuant to this Agreement.

A certificate of the Secretary of Buyer, dated as of the Closing Date,
certifying:

 

7


--------------------------------------------------------------------------------

Table of Contents

 

(i)

to the text of the resolutions adopted by the Board of Directors of Buyer
authorizing the execution, delivery and performance of this Agreement; and

 

(ii)

to the incumbency and signatures of the officers of Buyer executing this
Agreement and the other agreements and documents delivered by Buyer in
connection with the Closing.

(c)             Instruments of Transfer and Agreements. Signed originals of the
following documents:

 

(i)

the IP Assignment; and

 

(ii)

the Gorham License; and

 

(iii)

the Kirk Stieff License; and

 

(iv)

the Whiting/Durgin License; and

 

(v)

the Transition Services Agreement; and

 

(vi)

the Escrow Agreement; and

 

(vii)

the License-Back Agreement; and

 

(viii)

the UPC Transfer Agreement.

(d)             Consents. Signed originals of any consents which are required
for the consummation by Buyer of the transactions contemplated by this
Agreement, each of which shall be in full force and effect on the Closing Date.

(e)             Re-Sale Certificate. Signed original of an appropriate re-sale
certificate pertaining to Transfer Taxes on any finished goods inventory
purchased by Buyer under this Agreement.

(f)              Good Standing Certificate. A Certificate dated within 30 days
before the Closing Date certifying that Buyer is in good standing under the laws
of the State of Delaware.

ARTICLE IV: REPRESENTATIONS AND WARRANTIES

CONCERNING SELLER AND THE BUSINESS

Seller and Parent, jointly and severally, represent and warrant to Buyer, as of
the date of this Agreement and except as described in a Disclosure Schedule, as
follows:

4.1       Organization. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of New Jersey and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. Seller is duly qualified
and in good standing to do business in every jurisdiction in which such
qualification is necessary because of the nature of the property owned, leased
or operated by it or the nature of the business conducted by it.

 

8


--------------------------------------------------------------------------------

Table of Contents

4.2       Authority. The execution, delivery and performance of this Agreement,
the Bill of Sale, the IP Assignment, the Licenses, the Transition Services
Agreement, the Escrow Agreement and all other agreements, documents and
instruments required to be executed by Seller pursuant hereto (collectively, the
“Seller Agreements”) and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action on the part of Seller. Seller has the power, authority and
capacity to enter into, and to consummate the sale and other transactions
contemplated by, this Agreement and the other Seller Agreements. This Agreement
and each of the other Seller Agreements has been duly and validly executed and
delivered by Seller, and is a valid and binding obligation of Seller,
enforceable in accordance with its terms. Neither the execution, delivery and
performance of this Agreement or any of the other Seller Agreements by Seller,
nor the consummation by Seller of the transactions contemplated hereby or
thereby nor compliance by Seller with any of the provisions hereof or thereof
will:

(a)             conflict with or result in a breach of any provision of Seller’s
Certificate of Incorporation or Bylaws: or

(b)             cause a default (or give rise to any right of termination,
cancellation, or acceleration) under any of the terms, conditions or provisions
of any agreement, instrument or obligation to which Seller is a party, or by
which Seller or any of its properties or assets is or may be bound (provided
that any required consents have been obtained); or

(c)             violate any law, statute, rule or regulation or order, writ,
judgment, injunction or decree applicable to Seller or any of its properties or
assets.

4.3       Title to Assets. Seller has good and marketable title to all of the
Purchased Assets, free and clear of all mortgages, liens, pledges, charges,
security interests, rights of way, options, rights of first refusal, conditions,
restrictions or encumbrances of any kind or character, whether or not relating
to the extension of credit or the borrowing of money (collectively,
“Encumbrances”), except for (a) the Encumbrances set forth on Schedule 4.3, and
(b) liens for taxes and governmental charges not yet payable or which Seller is
contesting in good faith by appropriate action (Encumbrances described in
clauses (a) and (b) hereof being referred to herein as “Permitted
Encumbrances”).

4.4       Litigation. There are no (a) audits, inspections, actions, suits,
claims, investigations or legal, administrative or arbitration proceedings
pending or, to the knowledge of Seller, threatened against Seller affecting the
Business or the Purchased Assets; or (b) judgments, decrees, injunctions or
orders of any court, governmental department, commission, agency,
instrumentality or arbitrator against Seller with respect to the Business or the
Purchased Assets.

4.5       Environmental Matters.

(a)             Except as described on Schedule 4.5, with respect to Seller’s
operation of the Business conducted at the Facility, including the Purchased
Assets: (i) to the knowledge of Seller, Seller is in compliance, in all material
respects, with all federal, state and local

 

9


--------------------------------------------------------------------------------

Table of Contents

Environmental Laws and regulations relating to pollution or protection of human
health or the environment, including laws and regulations relating to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
hazardous or toxic materials or wastes into ambient air, surface water, ground
water, soil, sediment or land or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of pollutants, contaminants, or hazardous or toxic materials or wastes;
(ii) to the knowledge of Seller, Seller has not violated any material local,
state or federal laws, rules, regulations or ordinances applicable to the
Business, including but not limited to ISRA and the Spill Act and rules and
regulations promulgated thereunder; (iii) Seller has obtained all material
permits, approvals, identification numbers, licenses or other authorizations
required under any applicable Environmental Laws (the “Environmental Permits”)
and is and has been in compliance, in all material respects, with their
requirements; (iv) there are no underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed of on any real
property currently owned or leased by Seller other than in compliance with
Environmental Laws; (v) Seller has not undertaken or completed any investigation
or assessment or remedial or response action relating to any such release,
discharge or disposal of or contamination with Hazardous Materials in connection
with the Business conducted at the Facility, either voluntarily or pursuant to
the order of any Governmental Entity or the requirements of any Environmental
Law; and (vi) Seller is not aware of, nor has Seller received any written
notice, summons, citation, directive, order, claim, letter or other
communication, actual or threatened, from any federal, state or local
Governmental Entity of any events, conditions, circumstances, activities,
practices, incidents, actions or plans regarding the Business which may
interfere with or prevent Seller from continued compliance with any
Environmental Law, or which may give rise to any common law or legal liability,
or otherwise form the basis of any claim, action, suit, proceeding, hearing or
investigation, based on Seller’s purchasing, manufacturing, processing,
distribution, sale, use, treatment, storage, disposal, transport, or handling,
or the emission, discharge, release, or threatened release into the environment,
of any pollutant, contaminant, or hazardous or toxic material or waste in
connection with the Business.

(b)             For purposes of this Agreement:

 

(i)

“Environmental Claim” shall mean any claim, action, demand, order, or notice by
or on behalf of, any Governmental Entity or other person or entity alleging
liability or potential liability arising out of, based on or resulting from the
violation of any Environmental Law or Environmental Permit or relating to any
Hazardous Materials.

 

(ii)

“Environmental Laws” shall mean all Laws that are applicable to the Business or
the Purchased Assets or the Facility relating to Releases or threatened Releases
of Hazardous Materials or otherwise relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to (A) the Releases or threatened releases of Hazardous Materials
or materials containing Hazardous Materials or (B) the manufacture, generation,
handling, treatment, storage, transport, disposal or handling of Hazardous
Materials or materials containing Hazardous Materials.

 

10


--------------------------------------------------------------------------------

Table of Contents

 

(iii)

“Hazardous Materials” means any and all pollutants, dangerous substances, toxic
substances and hazardous chemicals, hazardous substances, hazardous pollutants,
hazardous wastes and other particles or any similar terms as defined under
Environmental Laws or are otherwise subject to or regulated by Environmental
Laws and any rules or regulations promulgated thereunder or in any other
applicable federal, state or local law, rule or regulation dealing with
environmental protection.

 

(iv)

“ISRA” means the Industrial Site Recovery Act as set forth in N.J.S.A. 13:1K-6
et seq., as amended, along with all administrative regulations, decisions,
policies and court decisions implementing the same.

 

(v)

“ISRA Compliance” means compliance with the requirements of ISRA.

 

(vi)

“NJDEP” means the New Jersey Department of Environmental Protection.

 

(vii)

“Release” or “Discharge” shall mean any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Materials into the indoor or outdoor
environment, including the movement of Hazardous Materials through the air,
soil, surface water or groundwater as defined by Environmental Laws.

4.6       Absence of Certain Changes and Events. Since June 5, 2007, there has
not been:

(a)             Any event or circumstance that has had or could reasonably be
expected to have a Seller Material Adverse Effect;

(b)             Any modification, waiver, change, amendment, release, rescission
or termination of, or accord and satisfaction with respect to, any term,
condition or provision of any contract, agreement, license or other instrument
to which Seller is a party and that is exclusively related to the Business,
which has had or could reasonably be expected to have a Seller Material Adverse
Effect, other than any satisfaction by performance in accordance with the terms
thereof in the ordinary course of its business;

(c)             Any damage, destruction or similar loss, whether or not covered
by insurance, adversely affecting the Purchased Assets in excess of $25,000
individually, or $50,000 in the aggregate; or

(d)             To the knowledge of Seller, any change in any Law applicable to
or binding upon the Business or the Purchased Assets, which has had or could
reasonably be expected to have a Seller Material Adverse Effect.

 

11


--------------------------------------------------------------------------------

Table of Contents

4.7       Proprietary Rights.

(a)             Seller owns or has the right to use, sell or license all of the
Proprietary Rights, and the Business is currently being conducted by Seller with
such Proprietary Rights. Schedule 4.7 hereto lists all of the Proprietary Rights
currently used by Seller to conduct the Business. Seller has the right to assign
all of the Proprietary Rights to Buyer without the consent of any Person.

(b)             Seller does not hold or use any patents, patent applications or
patent rights, and to the knowledge of Seller there are no patents, patent
applications or patent rights in existence, that relate to the operation of the
Business.

(c)             The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not constitute a
breach of any instrument or agreement governing any Proprietary Rights, will not
cause the forfeiture or termination or give rise to a right of forfeiture or
termination of any Proprietary Rights or impair the right of Seller to use, sell
or license any Proprietary Rights or any portion thereof.

(d)             Neither the manufacture, marketing, license, sale or intended
use of any sterling silver product currently sold utilizing any Proprietary
Rights violates any license or agreement between Seller and any third party
relating to such product or service or, to the knowledge of Seller, infringes
any intellectual property right of any other party, and there is no pending or,
to Seller’s knowledge, threatened claim or litigation contesting the validity
and Seller’s ownership or right to use, sell, license or dispose of any
Proprietary Right nor has Seller received any notice in writing asserting that
any Proprietary Right or the proposed use, sale, license or disposition thereof
conflicts or will conflict with the rights of any other party, and, in the
twelve (12) month period prior to the execution of this Agreement, Seller has
neither licensed the use of the Proprietary Rights to any third party nor
knowingly permitted the use by any third party of the same in a manner which
would infringe the Proprietary Rights of Seller.

(e)             No current officers, employees or consultants of Seller have
asserted in writing any claim to an ownership interest in any of the Proprietary
Rights as a result of having been involved in the development of such property
while employed by or consulting to the Business or otherwise.

4.8       Contracts. Except as set forth on Schedule 4.8, there are no current
written contracts or agreements to which Seller is a party relating to the
Business that involve aggregate consideration payable to or by Seller of $10,000
or more in a twelve (12) month period. Seller has provided or made available to
Buyer copies of all such contracts listed on Schedule 4.8.

4.9       Certain Transactions. To the knowledge of Seller, no current officer,
member or employee of Seller, nor any member of any such person’s family is
presently a party to any material transaction (for purposes of this Section 4.9
only, a “material transaction” shall refer to a transaction requiring disclosure
pursuant to Item 404(a) of Regulation S-K under the Securities Exchange Act of
1934) with Seller related to the Business or the Purchased Assets, including
without limitation, any contract, agreement or other arrangement (i) providing
for the furnishing of services by, (ii) providing for the rental of real or
personal property from, or (iii) otherwise requiring payments to (other than for
services as managers, officers, directors or employees of Seller), any such
person or any corporation, partnership, trust or other entity in which any such
person has a substantial interest as a stockholder, officer, director, trustee
or partner.

12


--------------------------------------------------------------------------------

Table of Contents

4.10     Compliance with Law. Seller has not violated any Laws, the violation of
which could reasonably be expected to have a Seller Material Adverse Effect,
that are applicable to or binding upon the Business or the Purchased Assets
during the twelve (12) month period prior to the execution of this Agreement.

 

4.11     Vendors and Customers. Schedule 4.11 attached hereto lists, by dollar
volume for the year ending December 31, 2006, (i) the ten largest vendors of
Seller with respect to the Business, and (ii) the ten largest wholesale
customers of Seller with respect to the Business. During the twelve (12) month
period prior to the execution of this Agreement, except as disclosed on Schedule
4.11, (x) no vendor listed on Schedule 4.11 has notified Seller that it will
terminate its relationship with Seller and (y) no customer listed on Schedule
4.11 has notified Seller that it will stop or materially decrease the purchase
of products from Seller.

4.12     Solvency. Seller is solvent (as defined below) and will not fail to be
solvent immediately after the consummation of this Agreement as a result of the
execution and delivery of this Agreement or any of the other Seller Agreements
or as a result of the transactions contemplated hereunder.

“Solvent” shall mean, when used with respect to any person or entity, that at
the time of determination:

 

(i)

it is able to pay its debts as they mature in the ordinary course of its
business; and

 

(ii)

it has capital sufficient to carry on its business as currently conducted.

4.13     Certain Payments. Neither Seller, nor, to the knowledge of Seller, any
member, officer, agent, or employee of Seller, nor any other person associated
with or acting for or on behalf of Seller, has directly or indirectly: (a) made
any contribution, gift, bribe, payoff, rebate, influence payment, kickback, or
other payment to any person, private or public, regardless of form, whether in
money, property, or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of Seller, or (iv) in violation of any applicable law, (b)
established or maintained any fund or asset that has not been recorded in the
books and records of the Seller.

4.14     Product Warranties. Except as set forth on Schedule 4.14, since January
1, 2005 and to the knowledge of Seller, Seller has made no written warranties
with respect to the Business or any of the products sold in the Business. Except
as set forth on Schedule 4.14, since January 1, 2005, neither Seller nor Parent
has received any written notice or, to the knowledge of Seller, any other notice
of any claim based on any such warranty, except for product returns through
Seller’s customer service department in the ordinary course of business.

 

13


--------------------------------------------------------------------------------

Table of Contents

4.15     No Defective or Unsafe Products. Except as set forth on Schedule 4.15,
since January 1, 2005 (a) there are no written statements, citations or
decisions by any Governmental Entity stating that any of the products sold in
the Business is defective or unsafe or fails to meet any standards promulgated
by any Governmental Entity, and (b) there have been no recalls ordered by any
Governmental Entity with respect to any such products.

4.16     Disclosure. No representation or warranty of Seller contained in
Article IV of this Agreement, and no statement contained in any document,
certificate or Schedule attached hereto or delivered at Closing by or on behalf
of the Seller to Buyer pursuant to this Agreement, contains any untrue statement
of a material fact that would give rise to a Seller Material Adverse Effect, or
omits to state any material fact necessary, in light of the circumstances under
which it was made, in order to make the statements herein or therein not
misleading or necessary in order to fully and fairly provide the information
required to be provided in any such document, certificate or schedule.

4.17     Financial Information. The Lenox Brands Wholesale Summary of Sales,
Returns, Credits and Manufacturing Variance Sterling Business 2002-2006 and the
Lenox, Inc. May Year to Date Operating Results CY07 furnished by Seller to Buyer
(i) were prepared from, are in accordance with and accurately reflect, in all
material respects, the books and records of Seller as of the times and for the
periods referred to therein and (ii) fairly present, in all material respects,
the results of operations of the Business for the periods presented. The
four-year (2003-2006) history of Sterling value, spending and manufacturing
variances and the schedule of sales in units and dollars by brand and by pattern
for the years 2004 and 2005 and for the period December 31, 2006 through May 26,
2007 were prepared from, are in accordance with and accurately reflect, in all
material respects, the books and records of Seller as of the times and for the
periods referred to therein and are accurate and complete in all material
respects.

4.18     Brokers. Neither Seller nor any of its officers, directors or employees
have employed any broker or finder in connection with the transactions
contemplated by this Agreement.

4.19     Disclaimer of Other Representations and Warranties. Except as expressly
set forth in this Section 4, Seller and Parent make no representation or
warranty, express or implied, at law or in equity, with respect to any of
Seller’s assets (including without limitation the Purchased Assets), liabilities
or operations, including without limitation with respect to merchantability or
fitness for any particular purpose, and any such other representations or
warranties are hereby expressly disclaimed. Buyer hereby acknowledges and agrees
that, except as expressly set forth in this Section 4, Buyer is purchasing the
Purchased Assets on an “as is, where-is” basis. Without limiting the generality
of the foregoing, Seller makes no representation or warranty regarding any
assets other than the Purchased Assets or any liabilities, and none shall be
implied at law or in equity.

4.20     Survival. The representations and warranties set forth in Section 4.5
(Environmental Matters) shall survive until the expiration of the applicable
statute of limitations with respect thereto. The representations and warranties
set forth in Section 4.2 (Authority) and 4.3 (Title to Assets) shall survive
indefinitely. All other representations and warranties contained in this Article
IV shall survive the Closing for a period of twelve (12) months following the
Closing.

 

14


--------------------------------------------------------------------------------

Table of Contents

ARTICLE V: REPRESENTATIONS AND WARRANTIES CONCERNING PARENT

Parent represents and warrants to Buyer, as of the date of this Agreement and
except as described in a Disclosure Schedule, as follows:

5.1       Organization. Parent is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

5.2       Ownership of Seller. Parent owns one hundred percent (100%) of the
outstanding capital stock of Seller.

5.3       Authority. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Parent.
Parent has the power, authority and capacity to enter into, and consummate the
transactions contemplated by, this Agreement. This Agreement has been duly and
validly executed and delivered by Parent, and is a valid and binding obligation
of Parent, enforceable in accordance with its terms. Neither the execution,
delivery and performance of this Agreement by Parent, nor the consummation by
Parent of the transactions contemplated hereby nor compliance by Parent with any
of the provisions hereof will:

(a)             conflict with or result in a breach of any provision of Parent’s
Certificate of Incorporation or Bylaws: or

(b)             cause a default (or give rise to any right of termination,
cancellation, or acceleration) under any of the terms, conditions or provisions
of any agreement, instrument or obligation to which Parent is a party, or by
which Parent or any of its properties or assets is or may be bound (provided
that any required consents have been obtained); or

(c)             violate any law, statute, rule or regulation or order, writ,
judgment, injunction or decree applicable to Parent or any of its respective
properties or assets.

5.4       Brokers. Neither Parent nor any of its officers, directors or
employees have employed any broker or finder in connection with the transactions
contemplated by this Agreement.

5.5       Survival. The representations and warranties set forth in Section 5.3
(Authority) shall survive indefinitely. All other representations and warranties
contained in this Article V shall survive the Closing for a period of twelve
(12) months following the Closing.

ARTICLE VI: REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller, as of the date of this Agreement, as
follows:

6.1       Organization, Standing and Power. Buyer is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.

 

15


--------------------------------------------------------------------------------

Table of Contents

6.2       Authority. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Buyer. This
Agreement has been duly and validly executed and delivered by Buyer and is a
valid and binding obligation of Buyer, enforceable in accordance with its terms.
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance by Buyer
with any of the provisions hereof will:

(a)             conflict with or result in a breach of any provision of its
Articles of Incorporation or Bylaws;

(b)             cause a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any agreement, instrument or obligation to which Buyer is a party, or by
which any of its properties or assets may be bound; or

(c)             violate any statute, rule or regulation or judgment, order,
writ, injunction or decree of any court, administrative agency or governmental
body, in each case applicable to Buyer or any of its properties or assets.

6.3       Brokers. Neither Buyer nor any of its officers, directors or employees
have employed any broker or finder in connection with the transactions
contemplated by this Agreement.

6.4       Financial Capability. Buyer has sufficient immediately available funds
in cash and/or unused availability under existing borrowing facilities
sufficient to enable it to consummate the transactions contemplated by this
Agreement.

6.5       Survival. The representations and warranties set forth in Section 6.2
(Authority) shall survive indefinitely. All other representations and warranties
contained in this Article VI shall survive the Closing for a period of twelve
(12) months following the Closing.

ARTICLE VII: COVENANTS OF SELLER

7.1       Environmental Matters.

(a)              ISRA Compliance. The Facility is the subject of ISRA Case Nos.
E20050276 and E20060446 wherein Seller is responsible for ISRA Compliance
(“Existing ISRA Cases”). Prior to Closing, Seller, at its sole cost and expense,
shall comply with the provisions of ISRA applicable to the transactions relating
to the operation of the Business at the Facility as contemplated by this
Agreement by doing any one, or a combination, of the following, as Seller may
elect: (a) obtaining a determination from the NJDEP that ISRA is not applicable
to the transaction contemplated by this Agreement (a “Letter of
Non-Applicability” or “LNA”), or (b) submitting to the NJDEP and obtaining its
approval of (i) a “Negative Declaration,” pursuant to ISRA, (ii) a “Remedial
Action Workplan,” as contemplated by ISRA, (iii) a “No Further Action Letter,”
(iv) a remediation in progress waiver application, or (v) other written
authorization from the NJDEP in accordance with N.J.S.A. 13:1K-11.2, 11.3, 11.4,
11.6 or 11.7, permitting the Closing of the transactions contemplated by this
Agreement to proceed, or (c) applying for and obtaining a “Remediation
Agreement,” or an amendment to the Remediation Agreement for the Existing ISRA
Cases, pursuant to ISRA from the NJDEP to allow the Closing to occur prior to
final and complete compliance with the provisions of ISRA. If ISRA Compliance is
effected by the submittal and approval of a Remedial Action Workplan or a
Remediation Agreement or an amendment to the Remediation Agreement for the
Existing ISRA Cases, Seller shall arrange for any necessary “Remediation Funding
Source” pursuant to N.J.S.A. 58:10B-3 in a form and an amount acceptable to the
NJDEP and, subject to the terms included in this Agreement, arrange for all
necessary acts in connection with such compliance.

 

16


--------------------------------------------------------------------------------

Table of Contents

(b)             Other Compliance. Seller shall (i) fully comply with, and shall
remain responsible for all obligations arising through the Closing Date under,
all Environmental Laws, including all federal, state and local environmental,
health and safety laws, codes and ordinances and all the rules and regulations
promulgated thereunder and all the terms and conditions of all federal, state
and local permits, licenses, certificates and approvals granted or obtained with
respect to the Business and the Purchased Assets and (ii) give Buyer immediate
oral and written notice of (A) any discharge or release through the Closing Date
of pollutants, contaminants, or hazardous or toxic materials or wastes into
ambient air, surface water, ground water, soil, sediment, or land in connection
with the Business or the Purchased Assets and (B) Seller’s receipt through the
Closing Date of any summons, citation, directive, order, claim, letter or other
communication, written or oral, actual or threatened, from any federal, state or
local agency or authority with respect to any environmental events, conditions,
circumstances, activities, practices, incidents or actions in connection with
the Business or the Purchased Assets.

7.2       Collections and Remittances; Purchase Orders; Adjustments to
Pre-Closing Sales.

(a)             Seller shall promptly (i) remit to Buyer any amount received by
Seller or any of its affiliates after the Closing in payment of Business Sales
(as defined below) completed after the Closing and (ii) forward to Buyer any
purchase order with respect to the Business that is received by Seller or any of
its affiliates after the Closing.

(b)             Buyer (i) shall promptly remit to Seller any amount collected by
Buyer or any of its affiliates after the Closing in payment of Business Sales
completed prior to the Closing, (ii) shall not authorize returns, chargebacks,
allowances or credits for Business Sales completed prior to the Closing and
(iii) shall not interfere with or inhibit Seller’s ability to collect payment
with regard to outstanding invoices from Business Sales completed prior to the
Closing; provided however, that nothing herein shall inhibit Buyer’s ability to
conduct business with, and to collect or negotiate the payment of invoices
payable to Buyer from, any customer of Buyer (with respect to the Business or
otherwise).

(c)             For purposes of this Section 7.2, (i) the term “Business Sales”
shall mean sales effected in the conduct of the Business and (ii) the
determination of whether a Business Sale has been completed prior to or after
the Closing shall be made in accordance with GAAP.

 

17


--------------------------------------------------------------------------------

Table of Contents

7.3       Further Assurances. Seller shall at any time and from time to time
after the Closing, upon the request of Buyer, do, execute, acknowledge and
deliver, and cause to be done, executed, acknowledged or delivered, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney or
assurances as may be required for the better transferring, assigning, conveying
and granting of the Purchased Assets to Buyer or to vest in Buyer good, valid
and marketable title to the Purchased Assets and otherwise to consummate the
transactions contemplated by this Agreement.

ARTICLE VIII: COVENANTS OF BUYER

8.1       Access to Records. Following the Closing, Buyer shall (a) upon
request, provide Seller and/or Parent, their accountants and attorneys
reasonable access, during normal working hours and upon reasonable notice, to
the books and records of Seller relating to the Purchased Assets, the Business
and the transactions contemplated by this Agreement through the Closing Date;
and (b) maintain such books and records after the Closing Date for such periods
as may be required by applicable Law. Notwithstanding anything to the contrary
in this Agreement, Seller shall have the right to keep copies of any such books
and records to the extent such books and records are necessary or required to
the continuing operations or reporting obligations of Seller or Parent.

8.2       Solicitation of Employees. On or after the Closing Date, Buyer shall
have the right, but not the obligation, to interview and hire any employees of
Seller directly employed in the manufacturing operations of the Business.
Subject to the foregoing right, during the period beginning on the date of this
Agreement and ending on the fifth (5th) anniversary thereof, Buyer shall not,
directly or indirectly recruit, offer employment, engage as a consultant, lure
or entice away, or in any other manner persuade or attempt to persuade any
person who is an employee or consultant of Seller or Parent or any of their
wholly owned subsidiaries to leave the employ of Seller or Parent or any of
their wholly owned subsidiaries.

8.3       Further Assurances. Buyer shall at any time and from time to time
after the Closing, upon the request of Seller, do, execute, acknowledge and
deliver, and cause to be done, executed, acknowledged or delivered, all such
further acts or assurances as may be required or appropriate to carry out the
intent and accomplish the purposes of this Agreement or otherwise consummate the
transactions contemplated by this Agreement.

ARTICLE IX: CONDITIONS TO OBLIGATIONS OF THE PARTIES

[Intentionally omitted]

ARTICLE X: TERMINATION

[Intentionally omitted]

ARTICLE XI: INDEMNIFICATION

11.1      Indemnification by Seller. Seller and Parent, jointly and severally,
shall indemnify and hold Buyer and all of Buyer’s officers, directors, employees
and affiliates (collectively, the “Buyer Indemnified Party”) harmless with
respect to any and all damages, liabilities, claims, losses and reasonable
expenses (including actual fees disbursements and other reasonable charges of
one law firm representing the Buyer Indemnified Party, whether at trial or in
appellate proceedings) which may be incurred by such Buyer Indemnified Party
arising out of or relating to:

 

18


--------------------------------------------------------------------------------

Table of Contents

 

(i)

Any inaccuracy in or breach of any of the representations or warranties in
Articles IV and V of this Agreement (taking into account all of the relevant
disclosures in the Disclosure Schedules) or any non-fulfillment of any
obligation, covenant or agreement of Seller or Parent contained in this
Agreement or any other Seller Agreement;

 

(ii)

Enforcement of the indemnification rights of the Buyer Indemnified Party
hereunder;

 

(iii)

Any debts, obligations, liabilities or commitments of Seller, including but not
limited to any liabilities for chargebacks, returns, allowances or promotional
agreements or any liability for personal injury or other damages arising out of
defects in products manufactured by Seller prior to the Closing, in each case
relating to Seller’s operation of the Business prior to the Closing Date;

 

(iv)

Any Environmental Claim made against Buyer arising out of (A) the operation of
the Business prior to the Closing or (B) Seller’s ownership or operation of the
Facility at any time; and

 

(v)

Any claim by any person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been entered
into with Seller or Parent in connection with the transactions contemplated by
this Agreement; and

 

(vi)

Any fraud or willful misconduct of Seller or Parent in connection with this
Agreement or any of the other Seller Agreements; and

 

(vii)

Any criminal activity of Seller or Parent prior to the Closing in connection
with this Agreement or any of the other Seller Agreements.

11.2     Indemnification by Buyer. Buyer shall indemnify and hold Seller, Parent
and all of their officers, directors, employees or affiliates (collectively, the
“Seller Indemnified Party”) harmless with respect to any and all damages,
liabilities, claims, losses and reasonable expenses (including actual fees
disbursements and other reasonable charges of one law firm representing the
Seller Indemnified Party, whether at trial or in appellate proceedings) which
may be incurred by such Seller Indemnified Party arising out of or relating to:

 

(i)

Any inaccuracy or breach of any of the representations or warranties in Article
VI of this Agreement or any non-fulfillment of any obligation, covenant or
agreement of Buyer contained in this Agreement or any other document or
agreement delivered by Buyer at the Closing;

 

19


--------------------------------------------------------------------------------

Table of Contents

 

(ii)

Enforcement of indemnification rights of the Seller Indemnified Party hereunder;
and

 

(iii)

Any claim by any person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been entered
into with Buyer in connection with the transactions contemplated by this
Agreement; and

 

(iv)

Any fraud or willful misconduct of Buyer in connection with this Agreement or
any of the other Seller Agreements; and

 

(v)

Any criminal activity of Buyer following the Closing in connection with this
Agreement or any of the other Seller Agreements.

11.3

Claims for Indemnification.

(a)             Whenever any claim is made for indemnification (a “Claim”) under
this Article XI, the party making such Claim (the “Claimant”) will promptly
notify in writing the party against whom indemnification is sought (the
“Indemnifying Party”) after the Claimant has actual knowledge of the event or
events giving rise to such Claim. Any notice of Claim (a “Claim Notice”) will
state in reasonable detail the basis for the Claim to the extent then known by
the Claimant and the nature of the loss for which indemnification is sought, and
it will state the amount of the loss claimed, if known. If such Claim Notice
states the amount of the loss and the Indemnifying Party (i) notifies the
Claimant that they do not dispute the Claim described in such Claim Notice or
(ii) fails to notify Claimant in writing within thirty (30) days after delivery
of a Claim Notice that it disputes the Claim described in such Claim Notice (a
“Dispute Notice”), the loss in the amount specified in such Claim Notice will be
admitted by the Indemnifying Party (an “Admitted Claim”), and the Indemnifying
Party will pay the amount of such loss to the Claimant. If the Indemnifying
Party has timely disputed their liability with respect to a Claim Notice stating
the amount of the loss claimed, the Indemnifying Party and the Claimant will
proceed in good faith to negotiate a resolution of such dispute. If a Claim has
not been resolved within thirty (30) days after delivery of the Indemnifying
Party’s Dispute Notice, the Claimant may seek judicial recourse. If a Claim does
not state the amount of the loss claimed, such omission will not preclude
Claimant from recovering from the Indemnifying Party the amount of the loss
described in such Claim if any such amount is subsequently provided in an
amended Claim. In order to assert its right to indemnification under this
Article XI, the Claimant will not be required to provide any notice except as
provided in this Section 11.3(a) (subject to the limitations set forth in
Section 11.5).

(b)             The failure of any Claimant to promptly give the Indemnifying
Party a Claim Notice shall not preclude such Claimant from obtaining
indemnification under Section 11.1 or 11.2, except to the extent that such
Claimant’s failure has prejudiced the rights or increased the liabilities and
obligations of the Indemnifying Party. Notwithstanding the foregoing, with
respect to any Claim relating to a breach of the representations and warranties
of the parties under this Agreement, the failure of any Claimant to deliver a
Claim Notice prior to the expiration of any applicable Survival Period will
preclude such Claimant from obtaining indemnification under Section 11.1 or
11.2.

 

20


--------------------------------------------------------------------------------

Table of Contents

(c)             Following the determination of liability for, and the amount of,
a loss (whether such determination is made pursuant to the procedures set forth
in this Section 11.3, by agreement between Buyer, Seller and Parent, or by final
adjudication), payment for such loss shall be satisfied either (i) in the case
of any payment owed to a Buyer Indemnified Party, such payment shall be
satisfied (x) first, from the Escrow Amount and, if sufficient funds are not
available therefrom, (y) second, directly from Seller or Parent, which shall pay
any remaining amount to the Buyer Indemnified Party within ten (10) Business
Days of the aforementioned determination of liability, or (ii) in the case of
any payment owed to a Seller Indemnified Party, such payment shall be satisfied
directly from Buyer, which shall pay the amount of such loss to the Seller
Indemnified Party within ten (10) Business Days of the aforementioned
determination of liability.

11.4

Third Party Claims.

(a)             If the facts giving rise to the right of indemnification under
Sections 11.1 or 11.2 above involve any actual claim or demand by any third
party against the Claimant (any such claim or demand by a third party is called
a “Third Party Claim”), and if the Claimant provides a Claim Notice within ten
(10) Business Days of receipt of such Third Party Claim, the Indemnifying Party
may, at its own expense, undertake full responsibility for the defense or
prosecution of such Third Party Claim and may contest or settle it on such terms
as it may choose. If the Indemnifying Party fails to undertake the defense of
the Third Party Claim, (i) the Indemnifying Party, at its own expense, may
nevertheless participate with the Claimant in the defense or prosecution of such
Third-Party Claim and (ii) the Claimant may contest the Third-Party Claim on
such terms as it may choose; provided, however, that in no event shall the
Claimant have the right to settle any Third Party Claim without the prior
written consent of the Indemnifying Party, such consent not to be unreasonably
withheld. The participation of the Indemnifying Party will not relieve such
Indemnifying Party of its obligation to indemnify the Claimant under this
Article XI.

(b)             The failure of a Claimant to provide an Indemnifying Party with
a Claim Notice within ten (10) Business Days of receipt of a Third Party Claim,
as provided in Section 11.4(a), shall not preclude such Claimant from obtaining
indemnification for such Third Party Claim under this Article XI, except to the
extent that such Claimant’s failure has prejudiced the rights or increased the
liabilities and obligations of the Indemnifying Party.

11.5

Limitations on Indemnification.

(a)              No Special Damages. The indemnification obligations of the
parties under this Article XI will be limited to the obligation to make the
other party whole on a dollar-for-dollar basis for assets lost or diminished,
liabilities increased or expenses and costs actually incurred, and under no
circumstances will the Indemnifying Party be liable for claims by the Claimant
for consequential, enhanced, punitive, special or exemplary damages incurred as
a consequence of the breach in question.

(b)              Indemnification Threshold. Notwithstanding anything to the
contrary in this Agreement, no Indemnifying Party shall be liable for any
indemnification payments under Sections 11.1 or 11.2 unless and until the
aggregate amount of the losses suffered by the Buyer Indemnified Party, on the
one hand, or Seller Indemnified Party, on the other hand, exceeds One Hundred
Fifty Thousand United States Dollars ($150,000), whereupon indemnification under
Sections 11.1 and 11.2 shall be made for all losses.

 

21


--------------------------------------------------------------------------------

Table of Contents

(c)             Other Limitations. In the event a Claimant receives payment
(including without limitation proceeds of insurance and payments on accounts
receivable) with respect to a matter (i) for which it is seeking indemnification
from the Indemnifying Party or (ii) for which it has been previously indemnified
by the Indemnifying Party, the Claimant shall either, as appropriate, (x) reduce
the amount of its Claim by an amount equal to the amount of any such payment or
(y) promptly pay the amount of such payment, up to the amount of the
indemnification payment received, to the Indemnifying Party.

11.6     Remedies Exclusive. Other than claims for fraud, the indemnification
provisions set forth in this Article XI are the sole and exclusive remedy for
monetary damages for Buyer, Seller or Parent for breach of any representation,
warranty, covenant or agreement contained in this Agreement.

ARTICLE XII: MISCELLANEOUS

12.1     Expenses. Seller will bear all fees, costs and expenses incurred by
Seller in connection with, relating to or arising out of the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, legal and accounting fees
and expenses. Buyer will bear all fees, costs and expenses incurred by Buyer in
connection with, relating to or arising out of the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, any Transfer Taxes and legal
and accounting fees and expenses.

12.2     Binding Effect. This Agreement shall become binding and effective when
executed by Buyer, Seller and Parent. This Agreement shall not be assignable by
any party without the prior written consent of the other. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the respective successors, heirs, legal representatives, and
assigns of the parties hereto. This Agreement constitutes an agreement among the
parties hereto and none of the agreements, covenants, representations or
warranties contained herein shall be for the benefit of any third party not a
party to this Agreement.

12.3     Entire Agreement; Amendments. This Agreement (including the Schedules
and Exhibits attached hereto) contains the entire understanding of the parties
with respect to its subject matter. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof, including without limitation that certain Confidentiality
Agreement between Parent and Buyer dated November 15, 2006. This Agreement may
be amended only by a written instrument duly executed by each of the parties
hereto.

12.4     Headings. The article and section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

22


--------------------------------------------------------------------------------

Table of Contents

12.5     Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally, if mailed (by registered or certified mail, return receipt
requested and postage prepaid), if sent by reputable overnight courier service
for next Business Day delivery, or if sent by facsimile transmission, as
follows:

 

if to Seller, to:

Edward Spinelli

Lenox Group Inc.

1414 Radcliffe Street

Bristol, PA 19007

Facsimile: 267-525-5646

 

with a copy to:

Louis A. Fantin

Lenox Group Inc.

1414 Radcliffe Street

Bristol, PA 10997

Facsimile: 267-525-5646

 

if to Buyer, to:

Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530-4814

Attention: Jeffrey Siegel

Facsimile: 516-683-6006

 

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Jeffrey S. Spindler, Esq.

Facsimile: (212) 451-2222

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be effective on the date of receipt (or, if received on a
non-Business Day, on the first Business Day after the date of receipt).

12.6      Publicity. The parties agree that, except for (i) SEC filings or (ii)
reports, statements or releases otherwise required by law, rule, regulation, or
stock exchange the issuance of any reports, statements or releases pertaining to
this Agreement or the transactions contemplated hereby is subject to mutual
consent.

12.7      Counterparts. This Agreement may be signed by each party upon a
separate copy or separate signature page, and any combination of separate copies
signed by all parties or including signature pages so signed will constitute a
single counterpart of this Agreement. This Agreement may be signed in any number
of counterparts, each of which will be deemed to be an original, but all of
which together will constitute one and the same agreement. It will not be
necessary, in proving this Agreement in any proceeding, to produce or account
for more than one counterpart of this Agreement. Any party may deliver an
executed copy of this Agreement (and an executed copy of any documents
contemplated by this Agreement) by facsimile transmission to the other party,
and such delivery will have the same force and effect as any other delivery of a
manually signed copy of this Agreement (or such other document).

 

23


--------------------------------------------------------------------------------

Table of Contents

12.8     Governing Law; Jurisdiction; Enforcement. This Agreement shall be
governed by and construed in accordance with the laws of New York, without
regard to conflicts of laws principles. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of any New York State or Federal court
sitting in New York over any action or proceeding arising out of or relating to
this Agreement and each of the parties hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or Federal court. Each of the parties hereby irrevocably
waives, to the fullest extent legally possible, the defense of inconvenient
forum to the maintenance of such action or proceeding. Each of the parties
hereto irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to such party at
its address set forth in this Agreement. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

12.9     Waivers. Any provision of this Agreement may be waived only by a
written instrument executed by the party receiving the benefit of such
provision. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. Any condition to a party’s obligations under this Agreement may be
waived only in writing by such party.

12.10   Defined Terms. Throughout this Agreement various terms have been defined
by being enclosed in quotation marks, usually in parentheses, and used with
their initial letters capitalized. Unless the context otherwise requires, such
defined terms shall have their designated meaning whenever used in this
Agreement or any attached Schedules.

12.11   Attorneys’ Fees. If there is any litigation between the parties related
to this Agreement or the transactions contemplated by this Agreement, the
prevailing party shall be entitled to recover all reasonable costs and expenses
(including, without limitation, reasonable attorneys’, accountants’ and other
professional fees and expenses).

12.12   Obligations of Parent. Parent hereby guarantees the due and punctual
performance when due of each of the obligations of Seller under this Agreement
and the other Seller Agreements.

[Signatures Appear on the following page.]

 




24


--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date first above written.

 

LIFETIME BRANDS, INC.

 

 

 

By:

/s/  Jeffrey Siegel

 

Name:

Jeffrey Siegel

 

Title:

Chief Executive Officer and President

 

 

 

LENOX GROUP INC.

 

 

 

By:

/s/  Edward F. Spinelli

 

Name:

Edward F. Spinelli

 

Title:

Interim VP of Manufacturing

 

 

 

LENOX, INCORPORATED

 

 

 

By:

/s/  Marc L. Pfefferle

 

Name:

Marc L. Pfefferle

 

Title:

CEO

 

 




25


--------------------------------------------------------------------------------

Table of Contents

EXHIBIT A

DEFINITIONS

“Business Day” means any day except a Saturday, Sunday or any day on which banks
are authorized or required by Law to close in New York, New York.

“Code” means the Internal Revenue Code of 1986, as amended.

“GAAP” means United States generally accepted accounting principles as in effect
on the applicable dates, consistently applied throughout the periods involved.

“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.

“knowledge of Seller” means the actual knowledge of: Marc L. Pfefferle, Chief
Executive Officer of Parent; Timothy J. Schugel, Chief Financial Officer and
Chief Operating Officer of Parent; Louis A. Fantin, Senior Vice President,
General Counsel and Secretary of Seller and Parent; Edward Spinelli, Interim
Vice President of Manufacturing of Parent; Greg Peters, VP Finance of Parent;
Alvin Fisher, Gorham Brand Manager; and Judy Stebbins, Plant Manager of the
Facility for the production of sterling silver; and the knowledge of no other
person shall be imputed to such individuals.

“Law” means any constitution, law, ordinance, regulation, statute or treaty of,
and the terms and conditions of any order, or judgment granted by or obtained
from, any Governmental Entity.

“Liability” means any liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted.

“Seller Material Adverse Effect” means a (i) material devaluation of the
Purchased Assets (excluding any devaluation adjustment based on the price of
silver which is provided for in this Agreement) or material adverse effect on
the ability of Seller to consummate the transactions contemplated by this
Agreement or (ii) a fire, flood, earthquake or other casualty affecting the
Purchased Assets resulting in a cost of repair of more than $75,000 in excess of
applicable insurance coverage.

“Silver Ounce” means one Sterling Ounce multiplied by 0.927.

“Sterling Ounce” means one troy ounce of silver, including the weight of silver
and other constituents contained therein.

“Survival Period” of a representation or warranty means the period of survival
of such representation or warranty as provided in Section 4.22, Section 5.5 or
Section 6.5.

 

A-1


--------------------------------------------------------------------------------

Table of Contents

The following terms not defined above are defined in the sections of the
Agreement indicated below:

Term

Section

 

 

Actual Inventory Adjustment

2.4(d)

Admitted Claim

11.3(a)

Bill of Sale

3.3(b)(i)

Business

Preamble

Buyer

Preamble

Buyer’s Inventory Valuation

2.4(b)

Claim

11.3(a)

Claimant

11.3(a)

Claim Notice

11.3(a)

Closing

3.1

Closing Date

3.1

Consent Contracts

1.1(x)

Contracts

1.2

Discharge

4.5(b)

Dispute Notice

11.3(a)

Encumbrances

4.3

Environmental Claim

4.5(b)

Environmental Laws

4.5(b)

Environmental Permits

4.5(a)

Escrow Agent

2.3

Escrow Agreement

2.3

Escrow Amount

2.3

Estimated Inventory Adjustment

2.4(a)

Excluded Assets

1.2

Existing ISRA Cases

7.1(a)

Facility

Preamble

Gorham License

3.3(b)(iv)

Hazardous Materials

4.5(b)

Indemnifying Party

11.3(a)

Independent Auditors

2.4(d)

Initial Payment

2.2

Inventory Value

2.4(a)

IP Assignment

3.4(c)(i)

ISRA

4.5(b)

ISRA Cases

4.5(b)

ISRA Compliance

4.5(b)

Kirk Stieff License

3.3(b)(v)

Letter of Non-Applicability

7.1(a)

License-Back Agreement

3.3(b)(v)

Licenses

3.3(b)(v)

LNA

7.1(a)

Material Contracts

4.8

 

 

A-2


--------------------------------------------------------------------------------

Table of Contents

Term

Section

 

 

New ISRA Cases

7.1(a)

NJDEP

4.5(b)

Objection Notice

2.4(d)

Parent

Preamble

Permits

1.1(vi)

Permitted Encumbrances

4.3

Proprietary Rights

1.1(iii)

Purchased Assets

1.1

Purchase Price

2.1

Release

4.5(b)

Seller

Preamble

Seller Agreements

4.2

Seller’s Inventory Valuation

2.4(a)

Target Inventory Value

2.4(a)

Third Party Claim

11.4

Transfer Taxes

2.6

Transition Services Agreement

Preamble

UPC Transfer Agreement

3.3(b)(ix)

Whiting/Durgin License

3.3(b)(iii)

 

 




A-3


--------------------------------------------------------------------------------